

116 HR 7714 IH: To amend the Internal Revenue Code of 1986 to reduce the floor on the deduction for medical expenses.
U.S. House of Representatives
2020-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7714IN THE HOUSE OF REPRESENTATIVESJuly 21, 2020Mr. Schweikert introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to reduce the floor on the deduction for medical expenses.1.Reduction in medical expense deduction floor(a)In generalSection 213(a) of the Internal Revenue Code of 1986 is amended by striking 10 percent and inserting 7.5 percent (5 percent in the case of any taxable year beginning in 2020 or 2021).(b)Conforming amendmentSection 213 of such Code is amended by striking subsection (f).(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.